

115 HR 7129 IH: To require the Secretary of Veterans Affairs to provide training in the use of medical cannabis for all Department of Veterans Affairs primary care providers, and for other purposes.
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7129IN THE HOUSE OF REPRESENTATIVESNovember 14, 2018Mr. Moulton (for himself, Mr. Gaetz, and Mr. Correa) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to provide training in the use of medical cannabis for all Department of Veterans Affairs primary care providers, and for other purposes. 
1.Training in use of medical cannabis for Department of Veterans Affairs primary care providers
(a)TrainingNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall provide for all primary care providers of the Department of Veterans Affairs an initial training in the use of medical cannabis. The Secretary shall provide supplemental training as necessary. (b)Partnerships with medical schoolsIn developing and providing the training to be provided under subsection (a), the Secretary shall enter into partnerships with medical schools that have incorporated education on medical cannabis into their curricula.  
